TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 18, 2022



                                     NO. 03-20-00410-CR


                                  In re Jeffrey Curtis Johnson




          APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order entered by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order.

Therefore, the Court affirms the trial court’s order. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.